Matter of Hibbert (2016 NY Slip Op 01489)





Matter of Hibbert


2016 NY Slip Op 01489


Decided on March 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2015-01478

[*1]In the Matter of Anise Hibbert, deceased. Ralph S. Parker, appellant; Colin Straker, respondent. (File No. 3152/11)


Charlotte Anderson-Bedford, New York, NY, for appellant.

DECISION & ORDER
In a contested probate proceeding, the petitioner appeals from an order of the Surrogate's Court, Kings County (Johnson, S.), dated September 30, 2014, which denied his motion, inter alia, for leave to extend his time to file a motion, in effect, for summary judgment dismissing objections and to admit to probate the decedent's last will and testament.
ORDERED that the order is affirmed, without costs or disbursements.
In this contested probate proceeding, a pretrial order set a deadline for the filing of all pretrial motions. After the deadline for filing all pretrial motions had passed, the petitioner moved, inter alia, for leave to extend his time to file a motion, in effect, for summary judgment dismissing objections and to admit to probate the decedent's last will and testament. The Surrogate's Court denied the motion.
The petitioner failed to make a showing of good cause for the delay in making the motion, as the excuse proffered by the petitioner amounted to a perfunctory claim of law office failure (see Brill v City of New York, 2 NY3d 648, 652; Quinones v Joan & Sanford I. Weill Med. Coll. & Graduate Sch. of Med. Sciences of Cornell Univ., 114 AD3d 472).
The petitioner's remaining contentions are without merit.
Accordingly, the petitioner's motion was properly denied.
BALKIN, J.P., HALL, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court